UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Francis S.M. Chou, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Date of fiscal year end: DECEMBER 31 Chou Opportunity Fund and Chou Income Fund Date of reporting period: July 1, 2012 - June 30, 2013 ITEM 1. PROXY VOTING RECORD Chou Opportunity Fund Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management Dell Inc. DELL 24702R101 July 13 2012 1A. Election of Directors (Majority Voting) Management Yes For For 1B. Election of Directors (Majority Voting) Management Yes For For 1C. Election of Directors (Majority Voting) Management Yes For For 1D. Election of Directors (Majority Voting) Management Yes For For 1E. Election of Directors (Majority Voting) Management Yes For For 1F. Election of Directors (Majority Voting) Management Yes For For 1G. Election of Directors (Majority Voting) Management Yes For For 1H. Election of Directors (Majority Voting) Management Yes For For 1I. Election of Directors (Majority Voting) Management Yes For For 1J. Election of Directors (Majority Voting) Management Yes For For 1K. Election of Directors (Majority Voting) Management Yes For For 1L. Election of Directors (Majority Voting) Management Yes For For 2. Ratify Appointment of Independent Auditors Management Yes For For 3. 14A Executive Compensation Management Yes For For 4. Approve Stock Compensation Plan Management Yes For For Alliance One International Inc. AOI August 9 2012 1. Election of Directors Management 1 Joyce L. Fitzpatrick* Yes For For 2 J. Pieter Sikkel** Yes For For 3 John M. Hines# Yes For For 4 Mark W. Kehaya# Yes For For 5 Martin R. Wade, III# Yes For For 2. Ratify Appointment of Independent Auditors Management Yes For For 3. 14A Executive Compensation Management Yes For For UTStarcom Holdings Corp. UTSI G9310A106 Sep. 28 2012 1.1 Election of Directors (Majority Voting) Management Yes For For 1.2 Election of Directors (Majority Voting) Management Yes For For 1.3 Election of Directors (Majority Voting) Management Yes For For 2. Ratify Appointment of Independent Auditors Management Yes For For UTStarcom Holdings Corp. UTSI G9310A106 March 21 2013 01. Approve Reverse Stock Split Management Yes For For S2. Approve Charter Amendment Management Yes For For 03. Approve Motion to Adjourn Meeting Management Yes For For Sears Canada Inc. SEARF 81234D109 April 25 2013 01 Election of Directors (Majority Voting) Management 1 E. J. Bird Yes For For 2 William C. Crowley Yes For For 3 William R. Harker Yes For For 4 R. Raja Khanna Yes For For 5 James McBurney Yes For For 6 Calvin McDonald Yes For For 7 Deborah E. Rosati Yes For For 8 Donald C. Ross Yes For For 02 Ratify Appointment of Independent Auditors Management Yes For For Sears Holdings Corporation SHLD May 1 2013 1. Election of Directors Management 1 Paul G. Depodesta Yes For For 2 William C. Kunkler, III Yes For For 3 Edward S. Lampert Yes For For 4 Steven T. Mnuchin Yes For For 5 Ann N. Reese Yes For For 6 Thomas J. Tisch Yes For For 2. 14A Executive Compensation Management Yes For For 3. Approve Stock Compensation Plan Management Yes For For 4. Amend Stock Compensation Plan Management Yes For For 5. Ratify Appointment of Independent Auditors Management Yes For For MBIA Inc. MBI 55262C100 May 2 2013 1A. Election of Directors (Majority Voting) Management Yes For For 1B. Election of Directors (Majority Voting) Management Yes For For 1C. Election of Directors (Majority Voting) Management Yes For For 1D. Election of Directors (Majority Voting) Management Yes For For 1E. Election of Directors (Majority Voting) Management Yes For For 1F. Election of Directors (Majority Voting) Management Yes For For 1G. Election of Directors (Majority Voting) Management Yes For For 1H. Election of Directors (Majority Voting) Management Yes For For 1I. Election of Directors (Majority Voting) Management Yes For For 2. 14A Executive Compensation Management Yes For For 3. Ratify Appointment of Independent Auditors Management Yes For For Overstock.com Inc. OSTK May 9 2013 1 Election of Directors Management 1 Joseph J. Tabacco. JR. Yes For For 2 Jonathan E. Johnson III Yes For For 2 Ratify Appointment of Independent Auditors Management Yes For For Resolute Forest Products Inc. RFP 76117W109 May 16 2013 01 Election of Directors Management 1 Michel P. Desbiens Yes For For 2 Jennifer C. Dolan Yes For For 3 Richard D. Falconer Yes For For 4 Richard Garneau Yes For For 5 Jeffrey A. Hearn Yes For For 6 Bradley P. Martin Yes For For 7 Alain Rheaume Yes For For 8 Michael Rousseau Yes For For 9 David H. Wilkins Yes For For 02 Ratify Appointment of Independent Auditors Management Yes For For 03 14A Executive Compensation Management Yes For For Asta Funding Inc. ASFI June 19 2013 1. Election of Directors Management 1 Gary Stern Yes For For 2 Arthur Stern Yes For For 3 Herman Badillo Yes For For 4 David Slackman Yes For For 5 Edward Celano Yes For For 6 Harvey Leibowitz Yes For For 7 Louis A. Piccolo Yes For For 2. Ratify Appointment of Independent Auditors Management Yes For For 3. Ratify Shareholder Rights Plan Management Yes For For 4. Miscellaneous Corporate Actions Management Yes For For * Chou Income Fund Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/ Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/ Against Proposal or Abstain) Fund Vote For/ Against Management Catalyst Paper Corporation CYSTF 14889B102 May 7 2013 01 Ratify Appointment of Independent Auditors Management Yes For For Resolute Forest Products Inc. RFP 76117W109 May 16 2013 01 Election of Directors Management 1 Michel P. Desbiens Yes For For 2 Jennifer C. Dolan Yes For For 3 Richard D. Falconer Yes For For 4 Richard Garneau Yes For For 5 Jeffrey A. Hearn Yes For For 6 Bradley P. Martin Yes For For 7 Alain Rheaume Yes For For 8 Michael Rousseau Yes For For 9 David H. Wilkins Yes For For 02 Ratify Appointment of Independent Auditors Management Yes For For 03 14A Executive Compensation Management Yes For For * SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By: /s/ Francis Chou Francis S.M. Chou, President and Principal Executive Officer Date: July 31, 2013
